Title: To George Washington from Major General Robert Howe, 22 May 1780
From: Howe, Robert
To: Washington, George



Dear Sir
Highlands [N.Y.] 22d May 1780

your Excellency’s Letter of the 16th Instant arrived last Night—Col. Gouvion has been told of your Desire to have him up—He wishes me to inform you that the Want of Forage having rendered it necessary to send his Horses at some Distance from Camp, he can not set out until they are recall’d, which he shall do without Delay, & upon their Arrival will set off immediately. I wish he could have finished the Works at Stoney & Verplank’s Points, now within a few Days of being done—Major Mournon is not able to go upon the Duty your Excellency points out at present—yesterday being the first Day he has been out, & even that against the Direction of the Doctor. I shall inquire of him if there is no Officer or Person he can employ upon this Occasion that will answer the End propos’d, & if there is they shall be sent. I shall write to the Officer of Militia upon the Sound, but from the Accounts I have had their Numbers are too small to give Room to expect much Service in the Fascine & Gabion Way from them.

One of my Spies writes me that two British, two of Anspach’s & two Hessian Regiments are within New York, Worme with his Corps at Mrs Day’s at Harlem—two Companies of Volunteers under the Command of some Person by the Name of Benson, the other under Talman, & one under the Command of Mathews call’d the Town Company with the Guards are at the out Lines near King’s Bridge—That it was mention’d about Town that Genl Clinton was raising the Siege of Charles Town & was momentarily expected at York, that Discontent was visible in every Countenance, that several Regiments were under marching Orders, said to be going to Quebeck in Consequence of an Express sent from thence, & that the Transports were ready & only waited for a Convoy, not more than one Ship of the Line & one Guard Ship being in the Harbour—He doubts however that something else is in their Head than going to Quebeck, as great Preparations are making—That Money was much wanted, & great Arrears of Pay due to the Army, tho’ the Bills of Army Agents went a begging everywhere, tho’ the large Discount was offered of receiving ninety Pounds for a Hundred drawn payable in England at Sight—Pretty similar Accounts are also given me by a Mr Prevoust who escaped from York two or three Days since, & who seems to be an intelligent sensible Man & who bears a good Character. Another Agent whose Letter I have this Moment tells me that great Preparations are making for some Movement, but thinks against some Town upon the Sound, or further Eastward, but speaks this only as his own Conjecture—He adds that two new Works were erecting, one west of Bunker’s Hill, the other next the east River on Delancey’s Farm, & that the Arrival of the French Fleet was expected & dreaded. The Flour mention’d by your Excellency in a former Letter is not yet arrived—all further Supplies of that Article in any but trifling Quantities is at an End in this Quarter, & as what we have on Hand is not much, it calls for the Exertion of the Commissary Genl to obtain some from the South’ard, & that without Delay.
How happy should I be Sir, to diminish your Perplexities, & how much otherwise does it make me that it is not in my Power. I am Dear Sir With the greatest Respect your Excellency’s most obedient and very Humble Servant

Robert Howe

